Citation Nr: 9928822	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-07 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

Eligibility for a permanent and total disability rating for 
pension purposes.  
	


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The appellant had active duty for training from February 18 
to June 18, 1975, and from July 25 to August 5, 1975, and 
served on active duty from June 2 to July 20, 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Albuquerque, New Mexico.  


FINDINGS OF FACT

1. In a decision dated in September 1995, the Board denied 
service connection for a psychiatric disorder, to include an 
affective disorder; that decision is final.  

2. The evidence submitted subsequent to the Board's September 
1995 decision is cumulative, repetitive, not competent and/or 
not material to the question of whether any current 
psychiatric disorder had its onset during or is otherwise 
related to service and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The appellant's wartime service exclusively consisted of 
active duty for training; he is not shown to have been 
disabled from a disease or injury incurred or aggravated in 
the line of duty during such service. 


CONCLUSIONS OF LAW

1. The September 1995 Board decision that denied service 
connection for a psychiatric disorder, to include an 
affective disorder, is final. 38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1998).  

2.  Since the September 1995 Board decision, no new and 
material evidence has been received to warrant reopening the 
claim of entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).

3.  The appellant's military service does not meet the legal 
requirements of eligibility for a permanent and total 
disability rating for pension benefits.  38 U.S.C.A. §§ 101, 
1521 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.6, 3.203 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service department has verified that the appellant's only 
wartime service was active duty for training.   

The service medical records show a notation of explosive 
acute situational reaction on July 5, 1977.  The appellant 
was seen for "nerves" on or about July 7, 1977.  He 
complained that he was being harassed by his drill sergeant 
and was being limited in his personal affairs.  He reported 
not being allowed to call his wife, who was pregnant.  The 
impression was probable depressive reaction.  A few days 
later acute agitation was noted.  He was described as nervous 
in appearance with shaking and hesitant speech and was 
referred to as somewhat introverted.  He was crying.  He 
reportedly was unable to cope with military life.  Anxiety 
was assessed.  Later in July 1977, mild, acute adjustment 
reaction of adult life was diagnosed.  The external 
precipitating stress reportedly was entry on active duty and 
he was noted to have a p premorbid personality.   





A State Disability Determination report in October 1991 
indicates that the appellant was highly emotional and walked 
as if he were on eggshells.  His mental condition was 
described as "Depressed-yet you can feel the stress he is 
trying to cope with.  It is like an electrical charge in the 
air around him."  

A February 1992 pre-sentence report by a probation and parole 
officer reflects, in part, that the appellant had a record 
dating back to 1975, that he denied ever having been a 
patient in a mental institution, and that he reported having 
been in the Army from 1974 to 1978. 

A private psychiatric review in July 1992, apparently for 
Social Security disability benefits purposes, revealed that 
the appellant had an affective disorder with depressive 
syndrome characterized by anhedonia or pervasive loss of 
interest in almost all activities, sleep disturbance or 
psychomotor agitation or retardation, thoughts of suicide or 
hallucinations, delusions or paranoid thinking.  His 
functional limitations were described as marked restrictions 
of activities of daily living, marked difficulties in 
maintaining social functioning, but infrequent deficiencies 
in concentration, persistence or pace resulting in failure to 
complete tasks in a timely manner in the work setting or 
elsewhere.  He reportedly had experienced one or two episodes 
of deterioration or decompensation in work or work-like 
settings which caused him to withdraw from that situation or 
to experience exacerbation of signs or symptoms which might 
include deterioration of adaptive behaviors.  Copies of July 
1977 private medical records are on file and do not pertain 
to any psychiatric problems.

By a Board decision in September 1995, service connection for 
a psychiatric disorder, to include an affective disorder, was 
denied.  The Board found that a chronic psychiatric disorder 
was not demonstrated in service and that a current 
psychiatric disorder had not been associated with service.  
The appellant was provided a copy of that decision.  




Evidence received subsequent to the 1995 Board decision 
includes the following.  

The report of a VA examination in October 1997, reflects that 
the appellant gave a history of bipolar disorder diagnosed by 
a "Social Security doctor."  He also stated that he had had 
an altercation during his service when he threatened to stab 
his drill sergeant.  He recalled having been thrown into a 
psychiatric hospital for a week or two and then discharged.  
He reportedly felt anger, depression and memory loss.  He 
stated that he did not like being around people.  He felt 
that his short temper and explosive fits of rage had been 
life long problems.  He reportedly had had a long history of 
physical violence with minimal provocation that had resulted 
in numerous scrapes with the law.  He also recalled that he 
had tried to hang himself while he was in the National Guard 
and had spent time in the hospital in a coma.  He stated that 
he had been a heavy drinker and extremely violent whenever he 
used alcohol.  He had also used cocaine.  The diagnoses 
included past history of alcohol dependence, in full 
remission for over 5 years; and an unspecified personality 
disorder.  Psychosocial and environmental stressors were 
moderately severe, consisting of chronic financial 
difficulties, chronic marital and relationship difficulties, 
social isolation and chronic pain.   

The appellant again claimed service connection for a 
psychiatric disorder in March 1998.
Another copy of the above noted report by a probation and 
parole officer was submitted in 1998.

Records from Methodist Hospital were received in April 1998, 
showing that the appellant was hospitalized in December 1976 
and January 1977 after trying to hang himself because of 
marital difficulties.  He was immediately brought to the 
hospital and resuscitated.  The initial impression had been 
hypoxic encephalopathy secondary to attempted suicide by 
hanging.  

At the appellant's hearing in September 1998, he testified 
that his mental condition resulted from in-service events and 
that his attempt to hang himself had followed a drill 
weekend.  He detailed in-service harassment from his drill 
sergeant and testified that his mind and his personality 
changed during his service.  Because of his service training 
and experiences he felt that he had tried to commit suicide 
and became unable to cope with things in a non-stressful 
manner.  He stated he was jumpy and agitated because he had 
been "fighting this for a long long time."  Also, he 
expressed his belief that his active duty for training that 
exceeded 90 days during the Vietnam Era was qualifying 
service for pension purposes.  Transcript.  

VA family counseling and other psychiatric records dated 
beginning in 1995 were received in October 1998.  In July 
1995, depression was indicated.  In September 1997, the 
appellant reportedly was becoming increasingly depressed.  A 
questionable history of bipolar disorder in the military with 
no manic episodes was noted.  Manic depression was assessed.  
In November 1997, the impression was bipolar disorder by 
history with organic affective disorder and intermittent 
explosive disorder to be ruled-out.  Later in November 1997, 
psychiatric history of a suicide attempt in 1977 in the 
context of marital problems, outpatient treatment for 
depression, and some alcohol and cocaine abuse after an 
injury in 1987 were noted.  Affect and mood were described as 
depressed and irritable.  His thought content involved 
violent thought when provoked with no homicidal ideas.  The 
assessment was recurrent major depression with intermittent 
explosive disorder to be ruled-out.  In December 1997, 
depression was assessed.  In January 1998, a depressive 
disorder with prominent irritability was assessed.  

VA outpatient treatment records dated during 1998 reflect 
diagnoses of depressive disorder and recurrent major 
depression with psychotic features.  In September 1998 it was 
noted that the appellant reported having heard things before 
a suicide attempt many years earlier.   




Legal Criteria

When a claim is disallowed by the Board, the claim generally 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7104 (b).  The exception to this rule (where clear 
and unmistakable error is not claimed, as here) is 38 
U.S.C.A. § 5108 (West 1991), 


which states: If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Evans, at 284.  The Court also held that in order 
to reopen a previously and finally disallowed claim there 
must be new and material evidence submitted "since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits."  Evans v. Brown at 284.  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

A person claiming entitlement to VA benefits must achieve the 
status of claimant before an obligation arises to determine 
whether a claim is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).  

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  Active military, naval, or air service 
includes (1) active duty; (2) any period of active duty for 
training during which the veteran was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty training during which the 
veteran was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  

Recognized periods of war include the "Vietnam era" which 
means the period beginning on August 5, 1964, and ending on 
May 7, 1975, for a veteran who did not actually serve in the 
Republic of Vietnam.  38 U.S.C.A. § 101.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203 (1998).  The United 
States Court of Veterans Appeals (Court) has held that a 
service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  

Analysis

New & Material Evidence Re: Service Connection for A 
Psychiatric Disorder

The Board's decision in September 1995 denied entitlement to 
service connection for a psychiatric disorder, to include an 
affective disorder, on the basis that the appellant was not 
shown to have a chronic psychiatric disorder in service and 
that the evidence did not relate such a disorder to service.  
The Board considered the appellant's argument to the effect 
that his chronic psychiatric disorder was caused by in-
service events, noting that such was not competent evidence 
in that he was a lay person and not qualified to present 
credible evidence regarding the causation of his psychiatric 
disorder.  

The evidence subsequently received reflects additional 
psychiatric treatment and new psychiatric diagnoses, but does 
not provide any competent evidence or opinion linking any 
current psychiatric disorder and the appellant's service.  
The appellant's sworn testimony and other statements of 
history and opinion that his psychiatric problems were caused 
by in-service events are cumulative and redundant of his 
earlier claim that was considered by the Board in September 
1995.  Moreover, as a layperson, he is not competent to 
express an opinion as to the cause of his psychiatric 
problems.  Thus, there has been no new and material medical 
evidence that relates any current psychiatric disorder to 
service.   

The history presented by the appellant and the medical 
evidence of psychiatric treatment and diagnoses received 
since the Board's final decision do not constitute new 
evidence that bears directly and substantially upon the issue 
of service connection for a psychiatric disorder, that is 
neither cumulative nor redundant, and that by itself or in 
connection with evidence previously received is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Except for the appellant's 
subjective rendition of a history that his psychiatric 
disorder resulted from in-service events, the medical 
evidence received since the Board's decision is not material 
as no connection with events is indicated.  This medical 
evidence includes a records of hospitalization for attempted 
suicide in December 1976, but that incident does not coincide 
with any period of active duty for training or active duty 
nor does the evidence relate the incident to service.  In the 
absence of new and material evidence to reopen the claim, 
service connection for a psychiatric disorder remains denied.  

Pension Eligibility

The appellant's wartime service from February to June 1975 
was only active duty for training as shown by the relevant DD 
Form 214, and there is no indication that he was disabled 
from a disease or injury incurred or aggravated in the line 
of duty during that service.  Based on that service he did 
not attain status as a "veteran" and such service does not 
meet the basic eligibility requirements for pension benefits.  
The law is clear in excluding this type of service from 
meeting the requirements for basic pension eligibility.  
Additionally, although the appellant did have subsequent 
active duty from which he obtained status as a "veteran," 
that service was from June to July 1977, which was during 
peacetime.  Hence, as a matter of law, the appellant does not 
qualify for entitlement to pension  benefits.  

As the law and not the evidence is dispositive in this case, 
basic eligibility for pension benefits denied due to the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include an affective disorder, is 
not reopened.  

Eligibility for a permanent and total disability rating for 
pension purposes is denied.  




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







